Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1429 Filed 02/17/21 Page 1 of 46




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 CHRISTINE BEAUSOLEIL and
 JUDITH SCHOLL,
                                                  Case No. 18-13139
        Plaintiffs,                               Honorable Laurie J. Michelson

 v.

 RICK SNYDER,
 HEIDI WASHINGTON,
 KENNETH MCKEE,
 BRUCE CURTIS,
 STEVE RIVARD,
 LLOYD RAPELJE,
 ANTHONY STEWART,
 SHAWN BREWER,
 TONI MOORE, and
 NORMAN LAUGHLIN,

        Defendants.


      OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
          DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [57]


       This case involves upsetting facts. Christine Beausoleil and Judith Scholl were sentenced

to relatively short prison terms and yet, during their stay at the Women’s Huron Valley

Correctional Facility (WHV), they were repeatedly sexually assaulted by a staff person there,

Norman Laughlin.

       This case also involves the challenging task of deciding who, aside from Laughlin, is

responsible for the abuse. The abuse occurred in a warehouse at WHV, and Plaintiffs Beausoleil

and Scholl have sued Toni Moore who supervised warehouse operations at WHV. They have also

sued the two WHV Wardens during their sentences, Anthony Stewart and Shawn Brewer. In

addition, Plaintiffs have sued higher-level people in the Michigan Department of Corrections,
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1430 Filed 02/17/21 Page 2 of 46




including the MDOC’s Director, Heidi Washington. In Beausoleil’s and Scholl’s view, all of these

people were deliberately indifferent to Laughlin’s abuse, and thus violated their rights under the

Eighth Amendment. Given that assertion, this case involves determining what each defendant

knew about Laughlin’s proclivities, and when they knew about it.

       All of the defendants—except Laughlin—seek summary judgment. (Laughlin has failed to

answer the complaint and is in default.) The summary-judgment record partly supports and partly

fails to support Beausoleil’s and Scholl’s claims. As will be explained, a reasonable jury could

find that Moore, Stewart, and Brewer were deliberately indifferent to a substantial risk that

Laughlin was sexually abusing female prisoners at WHV. But no reasonable jury could find the

same to be true of higher-level MDOC officials who did not work at WHV. Defendants’ motion

for summary judgment will thus be granted in part and denied in part.

                                                 I.

                                                 A.

       Some information about the Women’s Huron Valley facility itself, WHV’s policies against

sexual misconduct, and the history of staff sexual abuse within the Michigan Department of

Corrections provides a backdrop for this case.

       In the mid-1990s, “Tracey Neal and five other female prisoners filed a class action lawsuit

against the Michigan Department of Corrections . . . and individual officials . . . . alleg[ing] a

pattern of systematic sexual misconduct, sexual harassment and abuse by the MDOC.” Margo

Schlanger, Case Profile: Neal v. Michigan Department of Corrections, Civil Rights Litigation

Clearinghouse, https://perma.cc/NMT2-VFCV. With multiple appeals, the case extended into the

2000s. Id. In 2009, the MDOC agreed to pay $100 million to settle the Neal case and three other

cases. Id. While the litigation was pending, the MDOC “made significant changes in the staffing



                                                 2
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1431 Filed 02/17/21 Page 3 of 46




of the housing units in female correctional facilities to specifically address and reduce sexual

assaults and sexual harassment by male staff toward female prisoners.” Class Settlement

Agreement, Neal v. Mich. Dep’t of Corr., No. 96-6986 (Mich. 22d Cir. Ct. July 15, 2009).

       Since 2009, all female prisoners in the custody of the Michigan Department of Corrections

have resided at a single correctional facility: the Women’s Huron Valley Correctional Facility.

Currently, WHV has about 2,000 prisoners and 580 staff. (ECF No. 61-24, PageID.895.) About

three quarters of the staff are female. (ECF No. 61-24, PageID.899.)

       While other MDOC facilities have around 100 to 200 security cameras, WHV has many

times more, “well over” 1,400. (ECF No. 61-31, PageID.1246; see also ECF No. 61-32,

PageID.1280 (estimating 1,700 cameras).) These cameras are continuously monitored by two

people in a control center. (ECF No. 61-31, PageID.1252.) But the control center only has 15

screens; so only a small fraction of the cameras can be monitored at any given moment. (See ECF

No. 61-31, PageID.1252.) Aside from the control center, other WHV staff, including the warden

and the business manager, had monitors at their workstations for viewing the cameras. (ECF No.

61-31, PageID.1262; ECF No. 61-31, PageID.1251.) In addition to a live feed from the cameras,

the warden and others could review past footage. (ECF No. 61-31, PageID.1252.)

       At least by 2011, WHV began operating a warehouse. (ECF No. 61, PageID.702.) Personal

items, which prisoners could order, would be delivered to the warehouse. (See ECF No. 61-24,

PageID.911–912.) The warehouse “storekeeper,” along with prisoners under his supervision, were

responsible for sorting the delivered products and then bringing them to the prisoners in the

housing units. (See ECF No. 61-29, PageID.1154; ECF No. 61-26, PageID.1015.) At WHV, this

was known as delivering a prisoner’s “store.” (See ECF No. 61-28, PageID.1108; ECF No. 61-29,

PageID.1154, 1160.)



                                               3
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1432 Filed 02/17/21 Page 4 of 46




       Despite the many cameras at WHV, the warehouse had no cameras until July 2016. At that

time, four cameras were installed. (ECF No. 61-32, PageID.1281, 1284; ECF No. 61-30,

PageID.1206.) But even with four cameras in the warehouse, there were areas outside of the

cameras’ view. (ECF No. 61-30, PageID.1214; ECF No. 61-32, PageID.1286.)

       WHV staff were required to follow an operating procedure for “allegations of gender-based

misconduct between prisoners and staff.” (ECF No. 61-4, PageID.801.) (The Court inquired, and

counsel confirmed that the 2013 operating procedure was still in effect at the time Beausoleil and

Scholl were at WHV.) The operating procedure defined gender-based misconduct to include

“overfamiliarity,” “staff sexual harassment,” and “staff sexual misconduct.” (ECF No. 61-4,

PageID.801.) In turn, overfamiliarity included “[c]onduct between an employee and a prisoner

which has or is likely to result in intimacy or a close personal association.” (ECF No. 61-4,

PageID.801.) Staff sexual harassment included “verbal statements or comments of a sexual nature

directed by staff to a prisoner.” (ECF No. 61-4, PageID.802.) And staff sexual misconduct included

“intentional touching, either directly or through clothing, of a prisoner’s genitals, anus, groin,

breast, inner thigh, or buttocks with the intent to abuse, arouse, or gratify the sexual desire of any

person.” (ECF No. 61-4, PageID.802.)

       In addition to defining overfamiliarity, sexual harassment, and sexual misconduct, the

WHV operating procedure also provided that certain rule violations amounted to gender-based

misconduct. Two are worth mentioning here: a “knock and announce violation” and a “one on one

violation.” (ECF No. 61-4, PageID.802.) The knock-and-announce rule required male staff at

WHV to, absent compelling circumstances, “verbally announce their presence prior to entering an

area of the facility where prisoners could be in a state of undress.” (ECF No. 61-4, PageID.802.)




                                                  4
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1433 Filed 02/17/21 Page 5 of 46




The one-on-one rule restricted male staff “from being alone with female prisoners in one-on-one

situations in areas of the facility that are not clearly visible to other prisoners or staff.” (Id.)

        In addition to defining gender-based misconduct, the WHV operating procedure described

how allegations of staff gender-based misconduct would be investigated. There were numerous

ways for a prisoner to report sexual misconduct by staff, including a hotline, a standard grievance,

a Prison Rape Elimination Act grievance, and simply speaking with any MDOC staff. See MDOC

Policy Directive 03.03.140, ¶ W (eff. Feb. 8, 2015); MDOC Policy Directive 03.03.140, ¶ Y (eff.

Apr. 24, 2017). But one reporting method is particularly relevant to this case: a report via a “kite.”

        A “kite” is prison parlance for a letter that a prisoner sends to “a staff person, area, or

department” within the prison. (ECF No. 61-24, PageID.923.) Prisoners drop these letters in

collection boxes, and confidentiality is not ensured. (ECF No. 61-26, PageID.1017–1019; ECF

No. 61-29, PageID.1153, 1177; ECF No. 61-31, PageID.1255.) Indeed, sometimes staff direct

prisoners to respond to kites sent by other prisoners. (ECF No. 61-29, PageID.1153.) Various

prison officials, including wardens, deputy wardens, and the business office, received numerous

kites each day. (ECF No. 61-24, PageID.923; ECF No. 61-26, PageID.1019; ECF No. 61-27,

PageID.1067.) For instance, a deputy warden at WHV recalled getting 20 or 30 kites a day. (ECF

No. 61-27, PageID.1067; see also ECF No. 61-26, PageID.1019 (noting that “business office”

would receive 50 kites daily or weekly); ECF No. 61-24, PageID.923 (noting that a warden would

receive “20 a day or more”).)

        The WHV operating procedure provided that if a staff person received a kite alleging that

another staff person engaged in gender-based misconduct, he or she was to notify his or her

supervisor or the on-duty shift commander (or both) “immediately.” (ECF No. 61-4, PageID.803.)

The supervisor or on-duty shift commander then had to determine what actions were necessary to



                                                    5
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1434 Filed 02/17/21 Page 6 of 46




protect the prisoner and make a written report to the deputy warden by the end of his or her shift.

(ECF No. 61-4, PageID.804.) The deputy warden was then responsible for reviewing that report,

obtaining a statement from the prisoner, and making a recommendation about the accused staff

person to the warden. (Id.) The deputy warden had to submit the shift commander’s written report,

the statements from the prisoner, and his recommendation to the warden. (Id.) The warden was

then responsible for assigning staff to investigate the allegations. (Id. at PageID.803.)

                                                  B.

       At this point in the factual narrative, it is helpful to introduce the people who were involved

or, at least, were alleged to be involved in the events giving rise to this case.

       Plaintiff Christine Beausoleil was a prisoner at WHV and worked in the WHV warehouse

from April 2016 to May 2017. (ECF No. 57-4, PageID.655.)

       Plaintiff Judith Scholl was a prisoner at WHV and worked in the WHV warehouse from

January 2017 to March 2019. (ECF No. 61-29, PageID.1154, 1156.)

       Defendant Norman Laughlin began working for the MDOC in 2000 and worked at WHV

from 2009 to January 2018. (ECF No. 57-14, PageID.653; ECF No. 61, PageID.702.) Laughlin

held the position of “storekeeper” and worked in the WHV warehouse. (ECF No. 61-26,

PageID.1000, 1015.) As a storekeeper, Laughlin supervised Beausoleil and Scholl. (ECF No. 57-

14, PageID.655; ECF No. 61-26, PageID.1016.)

       Timothy Howard was the Storekeeper Supervisor and thus, Laughlin’s supervisor. (ECF

No. 61-26, PageID.1015.) Howard was suspended in 2017 and, after an investigation, terminated

in 2018, for having a sexual relationship with a WHV parolee who had worked in the warehouse.

(ECF No. 61-9, PageID.825; ECF No. 61-29, PagelD.1170.) While at WHV, Howard reported to




                                                   6
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1435 Filed 02/17/21 Page 7 of 46




the Assistant Business Manager or Business Manager at WHV. (ECF No. 61-26, PageID.999,

1026.) Howard is not a defendant in this case.

       At times relevant to this case, the Business Manager at WHV was Defendant Toni Moore.

(ECF No. 61-26, PageID.995.) Moore was responsible for WHV’s budget, approving purchases,

and completing financial reports. (ECF No. 61-26, PageID.995.) Moore was a supervisor for

several operations at WHV, including the warehouse operations. (ECF No. 61-26, PageID.995.)

In her role, Moore was responsible for ensuring that the warehouse was “in compliance with policy

and procedure.” (ECF No. 61-26, PageID.995.) Moore’s office was located “right next” to the

warehouse (ECF No. 61-26, PageID.997), and she would go in and out of the warehouse

frequently, up to “five or six times a day” (ECF No. 61-26, PageID.1001). Moore reported directly

to the WHV Warden. (ECF No. 61-26, PageID.995.)

       At the time Beausoleil and Scholl were at WHV, David Johnson was the Deputy Warden

of Custody and Security. (ECF No. 61-31, PageID.1244; ECF No. 61-26, PageID.1004.) Johnson

is not a defendant in this case.

       While Beausoleil and Scholl were at WHV, the wardens were Defendant Anthony Stewart

and, starting in July 2017, Defendant Shawn Brewer. (ECF No. 61-31, PageID.1241; ECF No. 61-

24, PageID.894.) As wardens, Stewart and Brewer had a host of people reporting to them. In

addition to directly supervising Business Manager Moore and people in similar positions, Stewart

and Brewer also directly supervised two or three deputy wardens. (ECF No. 61-24, PageID.895;

ECF No. 61-31, PageID.1242, 1244.) The deputy wardens, in turn, directly or indirectly supervised

captains, lieutenants, and down the line. (ECF No. 61-31, PageID.1242, 1244.) Although everyone

in the chain of command was responsible for enforcing policies related to gender-based

misconduct, Warden Stewart and Warden Brewer were ultimately responsible for ensuring that the



                                                 7
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1436 Filed 02/17/21 Page 8 of 46




polices were enforced at WHV. (ECF No. 61-31, PageID.1242, 1254; ECF No. 61-24,

PageID.915.) They were also responsible for assigning someone to investigate allegations of

sexual misconduct. (ECF No. 61-31, PageID.1248, 1254.)

       WHV also employed three people in the position of “inspector.” (ECF No. 61-31,

PageID.1262.) Inspectors specialized in investigations. (ECF No. 61-24, PageID.901.) Indeed, it

appears that, in many cases, wardens would assign an inspector to look into claims of staff gender-

based misconduct. (See ECF No. 57-9, PageID.594; ECF No. 61-24, PageID.901; ECF No. 61-31,

PageID.1258.)

                                                 C.

       With all of that background, the Court turns to the specific events giving rise to this suit.

       According to Beausoleil, Laughlin sexually harassed or abused her many times beginning

in June 2016 and continuing through July 2017. In June 2016, Laughlin told Beausoleil at least

four times in the warehouse area, “I would love to see you touch yourself.” (ECF No. 57-14,

PageID.655.) That month, Laughlin also asked Beausoleil to help him with Microsoft Excel on his

office computer; while Beausoleil was working on the computer, Laughlin reached over and

“cupped” Beausoleil’s breast. (Id. at PageID.656.) A similar incident occurred about a week later.

(Id. at PageID.656.) Then, in December 2016, Laughlin again asked for help with Excel, and while

Beausoleil was working on the computer, Laughlin started rubbing Beausoleil’s genitals. (Id. at

PageID.657.) In January 2017, Laughlin called Beausoleil over to his desk in the warehouse, and

when she arrived, Laughlin had his penis exposed. (Id. at PageID.657.) That month, Laughlin also

asked Beausoleil if she “spits or swallows?” (Id. at PageID.657.) Although Beausoleil stopped

working in the warehouse in May 2017, when Laughlin was making a delivery to Beausoleil’s

housing unit in July 2017, he commented that Beausoleil had a “nice rack.” (Id. at PageID.657.)



                                                 8
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1437 Filed 02/17/21 Page 9 of 46




       Scholl also recalls experiencing repeated sexual harassment and abuse from Laughlin while

she worked at the warehouse. In April 2017, Laughlin asked Scholl if she was horny. (ECF No.

57-7, PageID.583.) The next month, Laughlin touched Scholl’s breast and slapped her butt near

his office in the warehouse. (ECF No. 61-29, PageID.1158–1159.) In June 2017, while Scholl was

working in the warehouse, Laughlin motioned to Scholl with one finger, and after she approached,

Laughlin stated that he “wanted to see if I could make you come with one finger.” (ECF No. 61-

29, PageID.1159; ECF No. 57-7, PageID.583.) In August 2017, after Scholl had completed a task

and was walking away, Laughlin put his hand between Scholl’s legs. (ECF No. 61-29,

PageID.1162.) In October 2017, again in the warehouse, Laughlin unzipped his pants and exposed

his penis to Scholl. (Id. at PageID.1164.) In December 2017, Scholl was bent over checking on a

bag on the floor and Laughlin was standing beside her; when she turned toward Laughlin, Laughlin

had again exposed himself. (Id. at PageID.1166.) Finally, in January 2018, Laughlin “tweaked

[Scholl’s] left nipple through [her] shirt” and again exposed himself to Scholl. (ECF No. 61-29,

PageID.1167.)

                                                D.

       At least for purposes of summary judgment, the parties do not dispute that Laughlin

committed these acts. Nor do they dispute that while these acts were occurring, Beausoleil and

Scholl never reported them to anyone employed by the MDOC. (ECF No. 57, PageID.488–492;

ECF No. 61, PageID.698–699, 725.) Given these two points of agreement, resolution of

Defendants’ motion largely turns on answering these two questions: What did Business Manager

Moore, Warden Stewart, Warden Brewer, and others know about Laughlin’s behavior? And what

did they do about it? The following are the facts that help answer those questions.




                                                9
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1438 Filed 02/17/21 Page 10 of 46




                                                1.

         On February 2, 2017, one of the inspectors at WHV was monitoring the cameras. (At this

 time, Beausoleil had been working in the warehouse for about 10 months, and Scholl had been

 working there for about one month.) The inspector observed Laughlin entering a housing unit at

 least twice without announcing “male in the area.” (ECF No. 61-16, PageID.851, 853.) On one

 occasion, Laughlin failed to announce “male in the area” when entering the housing unit area

 directly across from the prisoners’ bathroom. (Id. at PageID.853.) And later on February 2, the

 inspector also saw Laughlin sitting and eating with female prisoners. (Id.) She also observed a

 prisoner called Laughlin “Norm.” (Id.) A moment or two later, the inspector heard Laughlin say

 to the prisoner, “only if I like you.” (Id.)

         In March 2017, Vincent Gauci, a captain at WHV, conducted an investigation to verify the

 inspector’s observations. (See ECF No. 61-16, PageID.851.) In responding to Gauci’s

 questionnaire, Laughlin denied or otherwise attempted to explain everything. (ECF No. 61-16,

 PageID.854.) But Gauci reviewed the camera footage himself and confirmed the inspector’s

 account. (See ECF No. 61-16, PageID.852–853.)

         In April 2017, Gauci authored a memo to the MDOC’s Internal Affairs Section. (ECF No.

 61-16, PageID.851.) Regarding Laughlin’s eating with prisoners and allowing prisoners to call

 him “Norm,” Gauci explained that there was sufficient evidence of “conduct unbecoming,” a work

 rule violation. (ECF No. 61-16, PageID.855.) Regarding Laughlin’s failure to announce “male in

 the area” while entering the housing unit, Gauci found that Laughlin violated the work rule

 requiring employees to follow all department procedures. (Id.)

         Although Laughlin had been caught on camera in February 2017, it was not until August

 2017—six months later—that discipline was imposed on Laughlin. In June 2017, Warden Stewart



                                                10
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1439 Filed 02/17/21 Page 11 of 46




 signed an “Employee Discipline Report,” but Stewart indicated that due to the nature of the

 charges, a discipline coordinator would determine the appropriate discipline. (Id.) The next month,

 Laughlin, apparently represented by a labor union, signed a “settlement agreement.” (ECF No. 61-

 17, PageID.858.) He agreed to a ten-day suspension without pay as a “resolution to this matter.”

 (Id.) The discipline coordinator signed the settlement agreement on August 1, 2017. (ECF No. 61-

 17, PageID.857–858.) According to the discipline report, Laughlin, who had worked at WHV since

 2009, had no prior disciplinary record. (See ECF No. 61-17, PageID.857.)

        During the six months between the time the inspector caught Laughlin violating work rules

 and the settlement agreement, Laughlin continued to work at WHV. (See ECF No. 61-17,

 PageID.857.) That included working with Scholl in the warehouse during that entire six-month

 period and working with Beausoleil in the warehouse for four of those months (February through

 May 2017). Laughlin sexually abused Scholl during this time and at least exposed Beausoleil to a

 substantial risk of abuse during this time.

                                                 2.

        During the six-month period between Laughlin’s knock-and-announce violation and his

 settlement, WHV staff who were not involved in investigating that misconduct became aware of

 other misconduct by Laughlin. In particular, three kites were sent indicating that Laughlin had

 engaged in overfamiliar or other gender-based misconduct.

        The first kite was sent in or around early February 2017 (almost exactly the same time that

 the inspector had caught Laughlin breaking rules on camera). The kite was from a prisoner LZ to

 Howard, Laughlin’s direct supervisor. (ECF No. 61-18, PageID.870.) In her kite, LZ mostly

 explained that other prisoners had been treating her badly, that Laughlin had encouraged the

 prisoners to do so, and that Laughlin himself had ridiculed and demeaned her. (See e.g., ECF No.



                                                 11
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1440 Filed 02/17/21 Page 12 of 46




 61-18, PageID.870, 873.) But a few sentences of the four-page kite indicated gender-based

 misconduct by Laughlin. LZ informed Howard (notably using Laughlin’s first name), “While

 Norm flirts always with so many girls and is inappropriate he opens their bags to play and makes

 very flirtatious comments to them which I have seen and heard. Just watch the cameras on store

 day.” (ECF No. 61-18, PageID.871.) LZ also wrote, “Norm is a hypocrite because he has the nerve

 to flirt with so many girls and then tries to act so proper when it comes to me by making me feel

 worthless. [S], the store worker I saw at the visitor’s room[,] [S] has a crush on Norm.” (ECF No.

 61-18, PageID.872.)

        On February 6, 2017, Laughlin’s supervisor emailed copies of LZ’s kite to three WHV

 staff persons. Howard first sent a copy of the kite to an Assistant Resident Unit Specialist (ARUS);

 his email to the ARUS stated, “Ms. Cowan can you please advise how we should handle this letter?

 Prisoner sounds a bit unstable to me. I didn’t want this to be swept under the rug.” (ECF No. 61-

 18, PageID.869.) Later that same day, Howard forwarded a copy of LZ’s kite to Johnson, the

 Deputy Warden of Custody and Security. (Id.) In his email to Johnson, Howard included his

 earlier, “bit unstable” note to the ARUS. (Id.) Howard also copied his supervisor, Business

 Manager Moore, on the email to Johnson. Howard wrote, “Deputy [Johnson] and Ms. Moore . . . .

 please see attached letter for your disposition. I have already advised Mr. Laughlin that a note was

 sent.” (ECF No. 61-18, PageID.869.)

        The record contains little evidence of what happened next. There is a cryptic reference in

 one of Laughlin’s later disciplinary reports that says, “6-22-17 5 day settlement [Work Rules] #5,

 13, 38, 50.” Perhaps this pertains to LZ’s kite: June 22, 2017 post-dates the kite and Work Rule

 50 prohibits staff from being overfamiliar with prisoners. (ECF No. 57-9, PageID.591; ECF No.

 61-3, PageID.787.) But it is possible that this cryptic reference is related to the knock-and-



                                                 12
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1441 Filed 02/17/21 Page 13 of 46




 announce violation or, at least, completely unrelated to LZ’s February 2017 kite. As far as

 testimony, while Deputy Warden Johnson was asked about other kites during his deposition, he

 was not asked about LZ’s February 2017 kite. (See ECF No. 61-27, PageID.1077–1081.) As for

 Business Manager Moore, she testified that it would have been Johnson’s responsibility to address

 issues of this variety since he was the Deputy Warden of Custody and Security: “[it] would be

 something that he would follow up with his inspectors.” (ECF No. 61-26, PageID.1027.) Moore

 never followed up with Johnson regarding the kite. (Id.)

        On or around July 5, 2017—after Beausoleil had stopped working at the warehouse but

 while Scholl was still working there—LZ wrote a second kite to Laughlin’s supervisor, Howard.

 LZ informed Howard that an ARUS and Laughlin would flirt and that the ARUS “rub[bed] up

 against him and she always touche[d] him.” (ECF No. 61-18, PageID.865.) (It appears that this

 ARUS was the one to whom Howard had forwarded LZ’s February 2017 kite.) LZ also told

 Howard that Laughlin had a girlfriend who was a prisoner and that Laughlin would “caress her

 hard and show his overfamiliarness to her.” (ECF No. 61-18, PageID.865.) LZ further wrote,

 “[T]he girls in Unit 2 always brag that Norm is their boyfriend. He constantly flirts with the girls

 in Unit 2. They say on the walkway that they pleasure themselves when Norm comes. They bend

 over to expose their cleavage and he loves it. The reason Norm never takes off on Unit 2 is because

 he has overfamiliar relations with some of the girls.” (ECF No. 61-18, PageID.865.)

        While Scholl recalls Howard laughing about LZ’s complaints, (ECF No. 61-29,

 PageID.1177), Howard apparently did pass on LZ’s July 2017 kite to his supervisor, Business

 Manager Moore. (ECF No. 61-26, PageID.1014, 1029.) And on July 5, 2017, Moore forwarded a

 copy to Deputy Warden Johnson. Moore wrote to Johnson, “Please see attached. This prisoner

 continues to write these kites that reflect that she has a fixation on Norm Laughlin. She is paroling



                                                  13
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1442 Filed 02/17/21 Page 14 of 46




 tomorrow. Is there anything that should be or has been done about this? Perhaps a discussion with

 her parole agent that she should not attempt to contact Mr. Laughlin?” (ECF No. 61-18,

 PageID.863.)

        As with the prior kite from LZ that reached Johnson, there is little evidence of what

 happened next. There is no paper trial. And when later asked about what he did with this kite,

 Johnson testified, “I don’t recall” (ECF No. 61-27, PageID.1078) and “I have no idea” (ECF No.

 61-27, PageID.1080). Johnson did testify that for sexual allegations like the ones in LZ’s July 2017

 kite, he would send the kite to one of the inspectors or would have assigned someone to first

 conduct an informal investigation, and depending on what that revealed, a formal investigation.

 (ECF No. 61-27, PageID.1081; see also id. at PageID.1079.) According to Johnson, “[o]nce we

 determine that there is something that needs to be investigated further, it goes to the warden’s

 office, and it is officially assigned out.” (ECF No. 61-28, PageID.1079.) Johnson indicated that

 the initial, informal investigation would not result in a written report. (ECF No. 61-28,

 PageID.1079.) Notably, Johnson received this second kite from LZ shortly after Laughlin’s

 disciplinary conference for the knock-and-announce violation, but a few weeks before the

 August 1 settlement of that matter.

        In August 2017, shortly after the settlement of the knock-and-announce violation, Moore

 received a third kite about Laughlin. In contrast to the prior two kites, this one was not authored

 by LZ and not addressed to Howard, it was addressed to Moore or “Prison Inspector”. (ECF No.

 61-18, PageID.862.) (Howard had been suspended a week earlier for having a sexual relationship

 with a parolee who had worked in the warehouse. (ECF No. 61-19, PageID.875.)) This third kite

 stated, “This kite needs to be dealt with immediately. Prisoner [DH] is currently hav[ing] a

 relationship with a male store keeper—‘Norm.’ Sex is involved.” (ECF No. 61-18, PageID.861.)



                                                 14
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1443 Filed 02/17/21 Page 15 of 46




        On August 29, 2017, Moore forwarded a copy of the kite to Johnson. (ECF No. 61-18,

 PageID.860.) Moore wrote, “Attached, for your review and disposition is a kite I received

 regarding Norman Laughlin, Storekeeper. I will place the original in the mail.” (ECF No. 61-18,

 PageID.860.)

        As with the other two kites, there is no documentary evidence showing what Johnson did

 (or did not do) in response to Moore’s email. And, when asked about the August 2017 kite, Johnson

 testified: “I don’t recall this,” “I don’t remember the incident, period,” and “I don’t recall. I get

 this all the time.” (ECF No. 61-27, PageID.1078.) He did testify that in the usual course, he would

 have assigned someone, “probably an inspector,” to conduct an informal investigation and,

 depending on what that revealed, a formal investigation from the warden’s office would have been

 conducted. (ECF No. 61-27, PageID.1079.)

                                                   3.

        Although it is not known whether anything was done in response to the February, July, and

 August 2017 kites about Laughlin’s gender-based misconduct, something was done in response to

 a fourth communication about Laughlin. This was a November 2017 letter concerning former

 WHV prisoner, KN. (ECF No. 61-20, PageID.877.)

        The November 2017 letter was sent from the address of a law firm and was authored by

 someone with the initials “GC”—a friend of KN’s. (ECF No. 61-20, PageID.878.) GC wrote,

 “[Norm Laughlin] molested KN on her last working day at the warehouse [March 27, 2017]. He

 called her back in his area, grabbed her, felt her up, grabbed her breasts, and said, ‘I told you I was

 going to get me some before you leave.’” (ECF No. 61-20, PageID.877.) GC also asserted that a

 prisoner TS had reported Laughlin’s abuse to both Howard and Moore, but nothing had been done.

 (Id.) GC’s letter further stated, “No wonder Norm is allowed to fool around with prisoners and get



                                                   15
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1444 Filed 02/17/21 Page 16 of 46




 away with it. His supervisors and department heads seem to just sweep these issues under the rug

 with no consequences.” (ECF No. 61-20, PageID.878.) GC also informed that Laughlin was

 Facebook friends with eight female prisoners or parolees. (ECF No. 61-20, PageID.877.)

        Warden Brewer received GC’s letter on January 26, 2018 (ECF No. 61-24, PageID.929–

 930; ECF No. 57-8, PageID.586) and took action. (Brewer took over for Stewart as warden in July

 2017.) On the day he received the letter, Brewer both barred Laughlin from the WHV premises

 pending an investigation (ECF No. 57-8, PageID.589) and informed his supervisor, MDOC

 Assistant Deputy Director Lloyd Rapelje, about the letter (ECF No. 57-8, PageID.586). About a

 week later, Brewer assigned a WHV inspector to conduct an investigation into the allegation in

 GC’s letter. (ECF No. 57-9, PageID.604.)

        The inspector interviewed witnesses and served questionnaires. (ECF No. 57-9,

 PageID.595–596.) Laughlin denied virtually everything. (See ECF No. 57-9, PageID.597–598.)

 Howard, Laughlin’s supervisor, had been fired at this point and did not return his questionnaire.

 (ECF No. 57-9, PageID.597.) Business Manger Moore “indicated she never received a kite/letter

 from a prisoners indicating Norman Laughlin made inappropriate remarks to any prisoners.” (ECF

 No. 57-9, PageID.601.) But Moore did provide the inspector with copies of the February and July

 2017 kites from LZ that had been forwarded to her by Howard. (Id.)

        All of the prisoners the inspector interviewed denied that any misconduct occurred. The

 inspector interviewed DH, the subject of the August 2017 kite asserting that Laughlin and DH

 were in a relationship and “[s]ex is involved.” DH indicated that to her knowledge, Laughlin “did

 not have a non-professional relationship with any offender” and that “she was never offended by

 anything Mr. Laughlin ever said.” (ECF No. 57-9, PageID.600.) As for TS, the prisoner GC

 believed had reported Laughlin’s abuse to both Howard and Moore, she “indicated she didn’t see



                                                16
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1445 Filed 02/17/21 Page 17 of 46




 or hear anything.” (ECF No. 57-9, PageID.596.) Scholl was interviewed too; she indicated that she

 had heard Laughlin say things like “F this or F that,” but “nothing sexually” and that to her

 knowledge, Laughlin “did not have a non-professional relationship with any offender.” (ECF No.

 57-9, PageID.601.) (Scholl would later explain that she believed that there was no way for her to

 report Laughlin’s abuse without retaliation from prisoners or staff. (See ECF No. 61-29,

 PageID.1160, 1168.))

        In the end, the inspector found sufficient evidence of a work-rule violation—but not one

 relating to sexual harassment or sexual abuse. Because Laughlin was Facebook friends with active

 offenders, the inspector found that he had violated a work rule prohibiting “overly-familiar

 unauthorized contact.” (ECF No. 57-9, PageID.603.) But, given the responses from the inmates

 interviewed, the inspector found that sexual harassment or abuse had not been substantiated. (Id.)

        As noted, Laughlin was suspended in January 2018 upon Warden Brewer’s receipt of GC’s

 letter. Laughlin never worked at WHV after that point. And in August 2018, he was fired. (ECF

 No. 57-9, PageID.591.) The basis for the discharge was that Laughlin had been Facebook friends

 with current or former WHV prisoners. (Id.)

                                                E.

        Beausoleil was released from WHV in March 2018 (ECF No. 57-14, PageID.655), and

 Scholl was released from WHV in March 2019 (ECF No. 61-29, PageID.1149).

        Two months after her release from WHV, Beausoleil filed an Equal Employment

 Opportunity Commission charge. (ECF No. 57-14, PageID.644.) The charge asserted, “From May

 2016 and as recently as July 19, 2017, I was subjected to unwelcome sexual harassment by the

 Store Keeper, who was employee of the State of Michigan.” (Id.) In July 2018, the EEOC closed




                                                17
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1446 Filed 02/17/21 Page 18 of 46




 its file on the charge, indicating that there was no employer-employee relationship. (ECF No. 57-

 14, PageID.647.)

        Later that month, MDOC received a copy of the charge, which eventually led to two

 internal investigations: one into Beausoleil’s allegations about Laughlin, another into Scholl’s.

 (ECF No. 57-14, PageID.644, 647–648, 652, 654.) While conducting the two investigations, the

 MDOC also notified the Michigan State Police of Beausoleil’s and Scholl’s allegations. (ECF No.

 57-14, PageID.648, 654; ECF No. 57-15, PageID.677.) Both of the MDOC’s investigations ended

 with findings of “insufficient evidence” of overfamiliar contact or sexual conduct with an offender.

 (ECF No. 57-14, PageID.664; ECF No. 57-15, PageID.676.)

        The Michigan State Police apparently reached a different conclusion. In particular,

 Laughlin was charged with six crimes: four counts of second-degree criminal sexual conduct and

 two counts of indecent exposure. People v. Laughlin, Case No. 20-000169-FH (Mich. 22d Cir. Ct.

 filed Feb. 20, 2020). In August 2020, Laughlin pled no contest to two counts of second-degree

 criminal sexual conduct, and the other four counts were dismissed. See id.

                                                 F.

        In October 2018, before Laughlin was prosecuted criminally, Beausoleil and Scholl filed

 this lawsuit against Laughlin, Business Manager Moore, Warden Stewart, Warden Brewer, and

 people higher up in the MDOC. (ECF No. 1.)

        In May 2019, Beausoleil and Scholl filed their third amended complaint, which contains

 six counts. (ECF No. 30.) Beausoleil and Scholl assert that Laughlin’s abuse while they were

 imprisoned amounted to “cruel and unusual punishment” prohibited by the Eighth Amendment.

 (See ECF No. 30, PageID.305.) As for Moore, Stewart, Brewer and the other defendants,

 Beausoleil and Scholl claim that they were aware of a substantial risk of serious harm (sexual



                                                 18
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1447 Filed 02/17/21 Page 19 of 46




 harassment or assault), yet chose to disregard that risk, also a violation of the Eighth Amendment.

 (See id. at PageID.301–302.) Beausoleil and Scholl also assert that even if Moore and others did

 not directly violate the Eighth Amendment, they are liable for Laughlin’s abuse under the doctrine

 of supervisory liability. (See id. at PageID.303–304.) Beausoleil and Scholl also bring five state-

 law claims, including hostile-environment claims under Michigan’s Elliott-Larsen Civil Rights

 Act against all the defendants, and an assault-and-battery claim against Laughlin. (See id. at

 PageID.305–309.)

        In July 2019, Laughlin was found in default because he failed to answer the complaint.

 (ECF No. 41.) When he was later deposed, he asserted his Fifth Amendment right and answered

 no questions. (ECF No. 53, PageID.436.)

        In April 2020, every defendant except for Laughlin moved for summary judgment. (ECF

 No. 61, PageID.686.)

                                                 II.

        “The court shall grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a).

                                                III.

        The Court begins with Beausoleil’s and Scholl’s claims that Defendants violated the Eighth

 Amendment.

                                                 A.

        The Eighth Amendment of the Constitution prohibits prison officials from imposing “cruel

 and unusual punishments.” And a prison official imposes cruel and unusual punishment on a

 prisoner when the official disregards a substantial risk that the prisoner will experience serious



                                                 19
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1448 Filed 02/17/21 Page 20 of 46




 harm. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To break down that last sentence, a prisoner

 must prove three elements. See Beck v. Hamblen Cty., Tennessee, 969 F.3d 592, 600 (6th Cir.

 2020). For one, a prisoner must show that she was at risk of “objectively, sufficiently serious”

 harm. Farmer, 511 U.S. at 834. For two, the prisoner must show that the prison official—himself

 or herself—inferred that there was a “substantial risk” of the harm occurring. Id. at 837, 844; see

 also id. at 837 (“[T]he official must both be aware of facts from which the inference could be

 drawn that a substantial risk of serious harm exists, and he must also draw the inference.”). Finally,

 a prisoner must show that the prison official, despite inferring a substantial risk of serious harm,

 failed to respond “reasonabl[y].” Id. at 845.

        Even when a plaintiff establishes a violation of the Eighth Amendment (or convinces a

 judge that a reasonable jury could find such a violation), a defendant can, as here, assert the

 affirmative defense of qualified immunity. (ECF No. 57, PageID.505.) Prison officials can

 mistakenly violate the law. If that mistake is reasonable, qualified immunity shields busy prison

 officials from the hassle of a lawsuit. See Pearson v. Callahan, 555 U.S. 223, 231 (2009)

 (“Qualified immunity balances two important interests—the need to hold public officials

 accountable when they exercise power irresponsibly and the need to shield officials from

 harassment, distraction, and liability when they perform their duties reasonably.”).

        A plaintiff has the burden of showing that the official’s violation of law was not reasonable,

 i.e., a plaintiff must show that precedent gave clear notice to the official that his or her

 contemplated action would violate the Constitution. See Barton v. Martin, 949 F.3d 938, 950 (6th

 Cir. 2020). In this case, that means that Beausoleil and Scholl must show that precedent placed the

 unconstitutionality of each defendant’s conduct “beyond debate.” See Ryan v. Blackwell, 979 F.3d

 519, 527 (6th Cir. 2020). Beausoleil and Scholl can “meet [their] burden . . . by presenting caselaw



                                                  20
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1449 Filed 02/17/21 Page 21 of 46




 with a fact pattern similar enough to have given fair and clear warning to officers about what the

 law requires.” Vanderhoef v. Dixon, 938 F.3d 271, 278 (6th Cir. 2019) (internal quotation marks

 omitted).

                                                 B.

        One of the three elements of Beausoleil and Scholl’s claim is not disputed by the parties.

 (See ECF No. 57, PageID.496–505; ECF No. 61, PageID.720.) Laughlin’s sexual abuse of

 Beausoleil and Scholl is “objectively, sufficiently serious” harm for purposes of the Eighth

 Amendment. Rafferty v. Trumbull Cty., Ohio, 915 F.3d 1087, 1095 (6th Cir. 2019) (“Federal courts

 have long held that sexual abuse is sufficiently serious to violate the Eighth Amendment.”); Boddie

 v. Schnieder, 105 F.3d 857, 861 (2d Cir. 1997) (“[T]here can be no doubt that severe or repetitive

 sexual abuse of an inmate by a prison officer can be ‘objectively, sufficiently serious’ enough to

 constitute an Eighth Amendment violation.”), quoted with approval in Jackson v. Madery, 158 F.

 App’x 656, 662 (6th Cir. 2005).

        And while not all verbal harassment of a prisoner is cruel and unusual, the repetitive and

 sexually explicit remarks alleged in this case are sufficiently serious for an Eighth Amendment

 claim. See Rafferty, 915 F.3d at 1095 (“[The corrections officer’s] repeated demands that [the

 prisoner] expose her breasts and masturbate are ‘sufficiently serious’ to implicate the Eighth

 Amendment under settled case law from the Supreme Court, this Circuit, and numerous other

 courts of appeals.”).

        So the dispute in this case centers on the other two elements of an Eighth Amendment

 claim: (1) whether the prison official inferred a substantial risk of serious harm and, if so, (2)

 whether he or she responded reasonably to that inference. Because the first question examines a

 prison official’s state of mind, and because the second question examines the official’s actions,



                                                 21
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1450 Filed 02/17/21 Page 22 of 46




 each of the defendant’s liability must be assessed separately. See Rouster v. Cty. of Saginaw, 749

 F.3d 437, 447 (6th Cir. 2014).

                                                C.

        The Court starts with Moore. Recall that Moore was the Business Manager of WHV and

 in charge of warehouse operations. (ECF No. 61-26, PageID.995.) Although Howard directly

 supervised Laughlin, Moore was either Howard’s direct supervisor or, at times, there was an

 Assistant Business Manager between her and Howard. (ECF No. 61-26, PageID.999, 1026.)

        A reasonable jury could find that Moore inferred that there was a substantial risk that

 Laughlin was sexually abusing female prisoners. To start, Moore was aware of the history of male

 staff sexually abusing female prisoners, including the Neal litigation. (ECF No. 61-26,

 PageID.1017.) And she was aware that there were times when Laughlin would supervise female

 prisoners. (ECF No. 61-26, PageID.1015.) More importantly though, Moore received kites in

 February, July, and August 2017 that explicitly stated that Laughlin was engaged in sexual

 misconduct. The February 2017 kite stated, “Norm flirts always with so many girls and is

 inappropriate he opens their bags to play and makes very flirtatious comments to them which I

 have seen and heard. Just watch the cameras on store day.” (ECF No. 61-18, PageID.871.) The

 July 2017 kite stated that Laughlin would “caress [a female prisoner] hard and show his

 overfamiliarness to her.” (ECF No. 61-18, PageID.865.) The July kite also suggested that

 Laughlin’s sexual misconduct was widespread: “[T]he girls in Unit 2 always brag that Norm is

 their boyfriend. He constantly flirts with the girls in Unit 2. They say on the walkway that they

 pleasure themselves when Norm comes. They bend over to expose their cleavage and he loves it.”

 (ECF No. 61-18, PageID.865.) And in August 2017, Moore received a kite that stated, “This kite

 needs to be dealt with immediately. Prisoner [DH] is currently hav[ing] a relationship with a male



                                                22
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1451 Filed 02/17/21 Page 23 of 46




 store keeper—‘Norm.’ Sex is involved.” (ECF No. 61-18, PageID.861.) Given these kites about

 Laughlin’s sexual misconduct with prisoners, a reasonable jury could find that Moore inferred that

 there was a substantial risk that Laughlin was sexually abusing prisoners.

        That said, portions of Moore’s testimony suggest that while she should have inferred a

 substantial risk of sexual abuse, she, personally, did not draw the inference. See Farmer, 511 U.S.

 at 844 (“Prison officials charged with deliberate indifference might show, for example, . . . that

 they knew the underlying facts but believed (albeit unsoundly) that the risk to which the facts gave

 rise was insubstantial or nonexistent.”). In particular, Moore testified that she interpreted the

 February and July 2017 kites from prisoner LZ as someone who “seemed to be more focused on

 wanting Mr. Laughlin to provide her additional attention, the same kind of attention he gave to

 others.” (ECF No. 61-26, PageID.1027.) There are portions of the February and July 2017 kites

 that lend some support to that interpretation. (See ECF No. 61-18, PageID.867, 872.) But a

 reasonable jury could find that Moore also read the portions of the February and July 2017 kites

 expressly stating that Laughlin “flirts always with so many girls” and that he “caresses [a prisoner]

 hard and shows his overfamiliarness to her.” And the August 2017 left no room for Moore to draw

 an inference aside from sexual misconduct: “Prisoner [DH] is currently hav[ing] a relationship

 with a male store keeper—‘Norm.’ Sex is involved.”

        Thus, the question becomes whether Moore’s response was reasonable.

        Some facts suggest that Moore responded reasonably to the risk of sexual abuse. To start,

 Moore was not Laughlin’s direct supervisor (and, perhaps, not even the direct supervisor of

 Laughlin’s supervisor). (ECF No. 61-26, PageID.999 (“I am a third-line supervisor of the

 warehouse operation. . . . There are two supervisors below me.”).) In fact, Moore supervised many

 persons and several operations at WHV aside from the warehouse operations. (ECF No. 61-26,



                                                  23
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1452 Filed 02/17/21 Page 24 of 46




 PageID.995.) And Moore’s primary responsibility at WHV was not security or safety. (ECF No.

 61-26, PageID.995.) Second, this is not a case where Moore did nothing with the kites she received.

 To the contrary, she forwarded the July and August 2017 kites to Johnson, the Deputy Warden of

 Custody and Security. (Howard sent the February 2017 kite to Johnson.) As Moore explained, “I

 referred it to Deputy Johnson, because it would be his area that would address this issue. . . . His

 inspectors would be responsible for investigating if they deemed it needed to be investigated. . . .

 When I receive allegations, . . . I sent it on to Deputy Johnson for investigation. That’s the

 procedure.” (ECF No. 61-26, PageID.1027; see also id. at PageID.1029 (“Again, I didn’t look into

 it because it was not the procedure. . . . I would not be responsible for investigating anything of

 this nature.”).) Moore added, “If I didn’t care, I would not have passed this on to the deputy.” (Id.

 at PageID.1033.) Further, Moore testified that the “business office” received many, perhaps 50,

 kites a day. (See ECF No. 61-26, PageID.1019.) Given the volume, forwarding kites to the

 departments most suited for handling the subject-matter of the kite is arguably a reasonable way

 to triage.

         But other facts strongly suggest that Moore’s response to the July and August 2017 was

 unreasonable. First, these were not kites about say, a late store delivery; these kites described the

 same MDOC staff member sexually harassing or abusing prisoners. Indeed, the WHV operating

 procedure informed staff that “[i]t . . . is a felony for staff to engage in sexual contact with a

 prisoner.” (ECF No. 61-21, PageID.883.) And consider the light under which the kites should have

 been read: a history of male staff sexually abusing female prisoners in the MDOC.

         Second, Moore had the authority to investigate Laughlin but chose not to. Laughlin was in

 Moore’s chain of command and he worked in the warehouse. (ECF No. 61-26, PageID.999, 1026.)

 And Moore testified that she was “responsible for ensuring that [her] areas are compliant with



                                                  24
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1453 Filed 02/17/21 Page 25 of 46




 security policies and procedures.” (ECF No. 61-26, PageID.996; see also id at PageID.995.) These

 procedures included prohibiting staff from having any sexual contact with prisoners. (ECF No. 61-

 4, PageID.801–802.) In fact, the WHV operating procedure arguably required, and at least enabled,

 Moore to “[d]etermine what actions, if any, should be taken to ensure the safety of the alleged

 prisoner victim.” (ECF No. 61-4, PageID.804.) And Warden Stewart indicated that Moore had the

 authority to request an investigation. (ECF No. 61-31, PageID.1263.) Yet Moore never

 investigated her subordinate. Moore never even expressly requested that anyone investigate her

 subordinate. And she never followed up to see what action Johnson took.

        Worse, Moore arguably deterred an investigation into Laughlin’s misconduct. When

 forwarding the July 2017 kite to Johnson, Moore cast LZ, instead of Laughlin, as the wrongdoer:

 “This prisoner continues to write these kites that reflect that she has a fixation on Norm Laughlin.

 She is paroling tomorrow. Is there anything that should be or has been done about this? Perhaps a

 discussion with her parole agent that she should not attempt to contact Mr. Laughlin?” (ECF No.

 61-18, PageID.863.) A reasonable jury could find that Moore’s framing of the July 2017 kite

 dissuaded Johnson from reading the kite in detail and learning, for example, that Laughlin would

 “caress [a female prisoner] hard and show his overfamiliarness to her.”

        In sum, Moore knew of extremely serious allegations against Laughlin, never investigated

 Laughlin, never requested an investigation of Laughlin, arguably discouraged an investigation of

 Laughlin, and never followed up on an investigation of Laughlin. A reasonable jury could thus

 find that by merely passing the buck to Johnson, Moore was deliberately indifferent to the

 substantial risk that Laughlin was sexually abusing prisoners.

        But what about qualified immunity? At least by 2011, it was clearly established that

 prisoners have a “constitutional right to be free from deliberate indifference to assault and sexual



                                                 25
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1454 Filed 02/17/21 Page 26 of 46




 abuse.” Bishop v. Hackel, 636 F.3d 757, 765–66 (6th Cir. 2011); Keith v. Koerner, 707 F.3d 1185,

 1188 (10th Cir. 2013) (“[I]t is clearly established that a prison official’s deliberate indifference to

 sexual abuse by prison employees violates the Eighth Amendment.”). In other words, Moore was

 on notice that she could not disregard a substantial risk that Laughlin was sexually abusing

 prisoners. Yet, as discussed, a reasonable jury could find that by merely forwarding kites to

 Johnson, Moore was “deliberate[ly] indifferen[t] to assault and sexual abuse.” Bishop, 636 F.3d at

 765; see also id. (“We have recognized that a prison official may be held to be deliberately

 indifferent to a substantial risk to inmate safety if [s]he is aware that an inmate is vulnerable to

 assault and fails to protect [her].”). So Moore is not entitled to qualified immunity.

        That almost completes the analysis of Beausoleil’s and Scholl’s Eighth Amendment claims

 against Moore. But in addition to asserting that Moore is directly liable for violating the Eighth

 Amendment, Beausoleil and Scholl also claim that Moore is indirectly liable under the doctrine of

 supervisory liability. (ECF No. 61, PageID.726–728.)

        From this Court’s perspective, the standard for supervisory liability in the Sixth Circuit is

 not entirely clear. On the one hand, there is precedent suggesting that a supervisor’s knowledge of

 her subordinate’s unconstitutional conduct coupled with a failure to take corrective action is not

 enough to hold the supervisor liable under 42 U.S.C. § 1983. See Poe v. Haydon, 853 F.2d 418,

 429 (6th Cir. 1988) (“At best, [Plaintiff] has merely claimed that the appellants were aware of

 alleged [sexual] harassment, but did not take appropriate action. This is insufficient to impose

 liability on supervisory personnel under § 1983.”); Walters v. Stafford, 317 F. App’x 479, 486 (6th

 Cir. 2009) (“A plaintiff must show that a supervising officer did more than . . . showed mere tacit

 approval of the goings on.”); McQueen v. Beecher Cmty. Sch., 433 F.3d 460, 470 (6th Cir. 2006)

 (providing that supervisory liability cannot “be based solely on the right to control employees or



                                                   26
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1455 Filed 02/17/21 Page 27 of 46




 simple awareness of employees’ misconduct”). But the Sixth Circuit has also indicated that a

 supervisor can be held liable if she “implicitly authorized, approved[,] or knowingly acquiesced in

 the unconstitutional conduct of the offending subordinate.” Troutman v. Louisville Metro Dep’t of

 Corr., 979 F.3d 472, 487–88 (6th Cir. 2020) (emphasis added); accord Hays v. Jefferson Cty., Ky.,

 668 F.2d 869, 874 (6th Cir. 1982). These authorities do not clearly distinguish the difference

 between “tacit approval” and “knowing acquiescence.” A failure to act while knowing of a

 subordinate’s unconstitutional conduct sounds like “knowing acquiesce[nce].” Yet the former does

 not render a supervisor liable and the latter does. Compare Poe, 853 F.2d at 429; Walters, 317 F.

 App’x at 486; McQueen, 433 F.3d at 470, with Troutman, 979 F.3d at 487–88; Hays, 668 F.2d at

 874.

        Examining the facts of a few cases provides some—but not complete—clarity on the legal

 standard. Take Poe, for instance. Although the Sixth Circuit stated that the supervisors’ mere

 knowledge that Poe was being sexually harassed was not enough to trigger liability under § 1983,

 the supervisors in that case did not stand idly by while their subordinate harassed Poe; to the

 contrary, “the record show[ed] that no less than three separate investigations of Poe’s complaint

 were initiated during the events in question.” 853 F.2d at 427. And while the Sixth Circuit stated

 that supervisory liability cannot be premised on “a mere failure to act” in Shehee v. Luttrell, the

 supervisors there merely failed to remedy their subordinates’ wrongdoing after it had already

 occurred. See 199 F.3d 295, 298, 300 (6th Cir. 1999). In Leach v. Shelby County Sheriff, jail

 personnel mistreated a paraplegic detainee, the sheriff in charge of the jail took no corrective

 action, and there were other instances where paraplegic detainees were mistreated at the same jail.

 891 F.2d 1241, 1243, 1246 (6th Cir. 1989). Although there was no evidence that the sheriff

 “directly participated in or encouraged the alleged deprivations,” there was “some evidence that



                                                 27
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1456 Filed 02/17/21 Page 28 of 46




 the Sheriff implicitly authorized, approved, or knowingly acquiesced in the action of the

 responsible jail personnel as shown by the fact that it was not isolated or confined to plaintiff . . .

 and that he failed subsequently to punish the responsible individuals.” Id. at 1246.

          In light of these cases, the Court will allow Beausoleil’s and Scholl’s supervisory liability

 claim against Moore to survive summary judgment. Moore did not investigate like the supervisors

 in Poe. And unlike the supervisors in Shehee who were faulted for not fixing a problem after it

 happened, Moore is accused of not stopping Laughlin while the misconduct was ongoing. And the

 three kites provided a pattern similar to the pattern that suggested knowing acquiescence in Leach.

 Thus, a reasonable jury could find that Moore “knowingly acquiesced” in Laughlin’s

 unconstitutional conduct. And, even if the supervisory liability standard requires a greater

 showing, allowing Beausoleil and Scholl to proceed on this theory makes little practical difference

 to the litigation: the proofs that will be presented at trial for a direct Eighth Amendment violation

 and a supervisory liability theory are the same, and, at the close of proofs, the Court can decide

 whether the jury should be instructed on supervisory liability.

          In short, Beausoleil’s and Scholl’s Eighth Amendment claims against Moore survive

 summary judgment.

                                                   D.

          The Court next turns to Moore’s direct supervisor, Warden Anthony Stewart, and whether

 a reasonable jury could find that Stewart was deliberately indifferent to a substantial risk of sexual

 abuse.

          Beausoleil’s and Scholl’s Eighth Amendment claims against Stewart are not nearly as

 strong as their claims against Moore (and Laughlin). Unlike Moore, there is no evidence than any

 of the February, July, or August 2017 kites about Laughlin’s sexual abuse ever reached Stewart.



                                                   28
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1457 Filed 02/17/21 Page 29 of 46




 The trail seems to dead-end with Deputy Warden Johnson. Indeed, when Beausoleil and Scholl’s

 counsel deposed Stewart, counsel indicated that at least the February 2017 kite never reached

 Stewart. (See ECF No. 61-31, PageID.1263 (“[F]rom what I know, it did not get to you.”).) And

 Stewart left WHV in early July 2017 (see ECF No. 61-24, PageID.89), which was before the

 August 2017 kite and, possibly, before the July 2017 kite too. So, on this record at least, there is

 no basis to find that Stewart was aware of the three kites.

        But that is not dispositive. The question is whether Stewart inferred a substantial risk of

 sexual abuse by warehouse staff, and Stewart could have drawn that inference from other

 information. In other words, the Court must broaden its view from the three kites to the record as

 a whole.

        Taking that broader view, some evidence surely favors Stewart. For one, consider the

 nature of his job: WHV had around 2,000 prisoners and 580 staff, and Stewart directly supervised

 ten or so people. (ECF No. 61-31, PageID.1241; ECF No. 61-24, PageID.895.) Given that Stewart

 was effectively running a small town, he could not focus on the warehouse and its staff. To the

 contrary, he needed to rely on his subordinates—including Deputy Warden Johnson and Business

 Manager Moore—to notify him of problems in the warehouse. Yet, on this record, neither Moore

 nor Johnson ever notified Stewart of the kites. Second, MDOC-wide policies as well as WHV-

 specific policies expressly prohibited staff sexual misconduct. And at least by the time Brewer

 took over from Stewart as warden—but possibly during Stewart’s tenure too—all WHV staff

 underwent a three-and-half day training specific to working with female prisoners. (ECF No. 61-

 31, PageID.1254; ECF No. 61-24, PageID.898.) These policies and training were put in place to

 try to prevent male staff from engaging in sexual misconduct. Third, WHV was rife with

 cameras—“well over 1,400” by one estimate, 1,700 by another. (ECF No. 61-31, PageID.1246;



                                                  29
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1458 Filed 02/17/21 Page 30 of 46




 ECF No. 61-32, PageID.1280.) By comparison, the typical MDOC facility had a fraction of that,

 100 to 200 cameras. (ECF No. 61-31, PageID.1246.) And unlike those other MDOC facilities,

 WHV’s cameras were equipped with audio. (ECF No. 61-31, PageID.1246.) It was not

 unreasonable for Stewart to think that the many cameras deterred staff sexual misconduct and that

 if an incident was reported, the video and audio recordings would lead to swift staff discipline.

 Fourth, Laughlin had worked at WHV since 2009 and the WHV warehouse had been in existence

 since 2011. (ECF No. 61, PageID.702; ECF No. 61-32, PageID.1281.) Yet as far as the summary-

 judgment record goes, there were no reported incidents of warehouse staff sexually harassing or

 abusing prisoners until 2017. In other words, there was no track record of abuse by Laughlin or

 any warehouse staff that would have drawn Stewart’s busy eye to the goings-on of the warehouse.

        That said, it is not this Court’s role to decide whether Stewart is liable. The Court’s role is

 limited to deciding whether a jury could rationally find Stewart liable. And having examined the

 evidence in the light most favorable to Beausoleil and Scholl, and having drawn all justifiable

 inferences from that evidence in their favor, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

 (1986), the Court believes there are several reasons that a reasonable jury could find that Stewart

 inferred a substantial risk that warehouse staff were sexually abusing prisoners.

        To start, a reasonable jury could find that Stewart was aware that, as a general matter, there

 is a non-trivial risk of staff sexual abuse whenever male staff work at an all-female prison. As

 stated by another court, “It is difficult to conceive of any setting where the power dynamic could

 be more imbalanced than that between a male guard and a female inmate. The jury knew that from

 common sense . . . . The confinement setting is a tinderbox for sexual abuse.” J.K.J. v. Polk Cty.,

 960 F.3d 367, 382 (7th Cir. 2020) (en banc). And this common-sense notion should have hit close

 to home for Stewart: he was aware of the Neal litigation, the class action alleging that male MDOC



                                                  30
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1459 Filed 02/17/21 Page 31 of 46




 staff sexually abused female prisoners. (ECF No. 61-31, PageID.1244.) Indeed, WHV’s operating

 procedure, of which Stewart was surely aware, had rules acknowledging the heightened risk of

 male staff abusing female prisoners. (ECF No. 61-4, PageID.802.) Take, for instance, the one-on-

 one rule: “Male staff are restricted from being alone with female prisoners in one-on-one situations

 in areas of the facility that are not clearly visible to other prisoners or staff.” (ECF No. 61-4,

 PageID.802.) Stewart was also presumably privy to a report generated from the Administrative

 Investigations Management (AIM) database. (ECF No. 61-24, PageID.932 (Warden Brewer

 indicated familiarity with the AIM report).) A partial reproduction of that report indicates that

 during Stewart’s time as WHV Warden (January 2015 to July 2017), there were at least six

 allegations of male staff sexually harassing or assaulting a female prisoner. (ECF No. 61-9,

 PageID.825.) Although three of these allegations were against a single medical provider, three

 were against non-medical WHV staff. (Id.) Indeed, Stewart himself testified that he initiated or

 was otherwise involved in numerous investigations of sexual misconduct:

        Q. . . . Were there complaints of sexual assault . . . of female prisoners during the
        time you were warden there?
        A. Yes.
        Q. Okay. What occurred in that regard?
        A. We received several complaints. Every complaint that we receive is
        investigated. . . .
        Q. Were there any violations found at your facility?
        A. I did probably average about a hundred investigations a year at that facility . . . .

 (ECF No. 61-31, PageID.1245 (emphases added).) In short, given the Neal litigation, the specific

 rules for male staff in the WHV operating procedure, the AIM report, and Stewart’s own

 investigations, a reasonable jury could find that Stewart inferred that, as general matter, male staff

 working at an all-female prison places female prisoners at a non-trivial risk of sexual abuse.




                                                  31
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1460 Filed 02/17/21 Page 32 of 46




        Still, if all Beausoleil and Scholl could show was the ever-present risk of abuse from male

 staff working at an all-female correctional facility, perhaps no reasonable jury could find that

 Stewart inferred that there was a “substantial” risk that Laughlin was sexually abusing female

 prisoners. But there is additional evidence of record.

        First, while Stewart should be credited for installing four cameras in the warehouse when

 there were previously none, a reasonable jury could find that Stewart’s involvement in the

 installation process meant that he knew there were blind spots in the warehouse. (ECF No. 61-31,

 PageID.1250.) In fact, although not specifically speaking about the warehouse, Stewart testified,

 “I think there’s blind spots all over because you can’t have—I mean, it wouldn’t be cost effective

 to have cameras that shoot every specific inch in the facility.” (ECF No. 61-31, PageID.1250.) As

 for the warehouse specifically, Stewart conceded that it was “possible” for Laughlin to be both

 alone with prisoners in the warehouse and outside the cameras’ views. (ECF No. 61-31,

 PageID.1252.)

        Second, while it appears that Laughlin’s sexual abuse of Beausoleil and Scholl almost

 always occurred where no one else could see (see e.g., ECF No. 61-29, PageID.1160, 1163),

 according to Beausoleil, Scholl, and others, Laughlin did not hide his overfamiliar conduct with

 prisoners. It appears to have been widely known that prisoners called Laughlin “Norm,” that he

 would eat with prisoners, and that he would flirt with prisoners. (ECF No. 61-28, PageID.1114,

 1126; ECF No. 61-16, PageID.852; ECF No. 61-18, PageID.871.)

        Finally, a reasonable jury could find that in late spring 2017, Stewart learned that Laughlin

 had engaged in staff gender-based misconduct. In April 2017, Gauci authored a memo to Internal

 Affairs finding that Laughlin had violated the knock-and-announce rule and had been overfamiliar

 with female prisoners (ECF No. 61-16, PageID.851, 855)—both infractions are classified as staff



                                                 32
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1461 Filed 02/17/21 Page 33 of 46




 gender-based misconduct under the WHV operating procedure (ECF No. 61-4, PageID.801). True,

 there is no evidence that Stewart received Gauci’s memo, and Stewart did not sign the associated

 disciplinary report until June 2017. But a reasonable jury could find that Stewart was aware of

 either Gauci’s investigation or his memo before then.

        In sum, a reasonable jury could find that Stewart was aware of the general risk of male

 staff supervising female prisoners, aware that there were opportunities for a male staff person to

 be alone with a female prisoner in WHV’s warehouse, aware that the cameras in the warehouse

 had blind spots, and aware that Laughlin was both overfamiliar with prisoners and had committed

 staff gender-based misconduct. And if a jury imputed all of that knowledge to Stewart, it would

 not be unreasonable for it to conclude that Stewart inferred that there was a substantial risk that

 Laughlin was sexually abusing or would sexually abuse female prisoners. See Farmer v. Brennan,

 511 U.S. 825, 842 (1994) (“Whether a prison official had the requisite knowledge of a substantial

 risk is a question of fact subject to demonstration in the usual ways, including inference from

 circumstantial evidence.”).

        Remaining for analysis is the final element of an Eighth Amendment claim: did Stewart

 respond reasonably? A reasonable jury could answer “no.” Based on the evidence currently of

 record, Stewart never discussed with Moore, his direct report, the possibility that warehouse staff

 were sexually assaulting prisoners. Worse, it appears that Stewart never disclosed Laughlin’s

 knock-and-announce violation to Moore or Deputy Warden Johnson, another direct report. That

 information would have cast the kites that Moore and Johnson received in February, July, and

 August 2017 in a more troubling light. And because Stewart signed Laughlin’s disciplinary report

 for the knock-and-announce violation, Stewart presumably knew that Laughlin had been caught

 on camera engaging in gender-based misconduct. Yet Stewart never added cameras to the



                                                 33
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1462 Filed 02/17/21 Page 34 of 46




 warehouse to keep an eye on Laughlin. Accordingly, a reasonable jury could find that despite

 drawing an inference of a substantial risk of serious harm, Stewart did not respond reasonably.

        Finally, as already stated in addressing Beausoleil’s and Scholl’s claims against Moore, it

 was clearly established that a prison official could not consciously disregard the substantial risk of

 prisoner sexual abuse. Bishop v. Hackel, 636 F.3d 757, 765–66 (6th Cir. 2011); Keith v. Koerner,

 707 F.3d 1185, 1188 (10th Cir. 2013). Yet, as just determined, a reasonable jury could find that is

 what Stewart did. So Stewart is not entitled to qualified immunity.

        That leaves Beausoleil’s and Scholl’s supervisory liability theory against Stewart. Again,

 this theory applies with much less force against Stewart than Moore. Unlike Moore, Stewart did

 not receive three kites expressly disclosing Laughlin’s sexual misconduct. Further, as explained,

 Stewart was many levels above Laughlin in the organizational hierarchy. But the Court has decided

 that a reasonable jury could find that Stewart inferred a substantial risk that Laughlin was sexually

 abusing female prisoners. And the Sixth Circuit has suggested that is enough. See Troutman v.

 Louisville Metro Dep’t of Corr., 979 F.3d 472, 487–88 (6th Cir. 2020) (“At minimum a plaintiff

 must show that a supervisory official at least . . . knowingly acquiesced in the unconstitutional

 conduct of the offending subordinate. The supervisor need not have known of the substantial risk

 to the injured party but rather must have possessed knowledge of potential danger to a particular

 class of persons.” (emphases added).) In any event, as discussed above, whether this theory

 survives against Stewart for the time being makes no practical difference to how the litigation

 proceeds.

        In short, Beausoleil’s and Scholl’s Eighth Amendment claims against Stewart survive

 summary judgment.




                                                  34
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1463 Filed 02/17/21 Page 35 of 46




                                                  E.

        The Court next examines Beausoleil’s and Scholl’s Eighth Amendment claims against

 Stewart’s successor, Warden Shawn Brewer.

        Setting aside Scholl’s claims for a moment, Brewer is entitled to summary judgment on

 Beausoleil’s Eighth Amendment claims because Brewer was not the warden at the time she worked

 in the warehouse. Brewer took over as WHV Warden in early July 2017 (and prior to that, he did

 not work at WHV). (ECF No. 61-24, PageID.894–895.) But by then, Beausoleil no longer worked

 in the warehouse or for Laughlin. (ECF No. 61-28, PagelD.1109.) True, when Laughlin was

 visiting the housing units in July 2017, he said to Beausoleil, “I still think you have a nice rack.”

 (ECF No. 57-14, PageID.657.) But that single statement, although vulgar and offensive, is not a

 wrong of constitutional dimension. See Rafferty v. Trumbull Cty., Ohio, 915 F.3d 1087, 1095 (6th

 Cir. 2019) (“[T]his Court has held that isolated, brief, and not severe instances of sexual

 harassment do not give rise to Eighth Amendment violations.” (internal quotation marks omitted)).

 So Beausoleil’s Eighth Amendment claims against Brewer will be dismissed.

        That leaves Scholl’s claims against Brewer. For almost the same reasons that a reasonable

 jury could find that Stewart was deliberately indifferent, it could find that Brewer was as well.

 Like his predecessor, Brewer knew about the Neal litigation (ECF No. 61-24, PageID.905), knew

 that there were specific rules about how male staff should interact with female prisoners (id. at

 PageID.936), and had access to the AIM log of staff sexual abuse at WHV (id. at PageID.932).

 Brewer was also aware that there were prisoner jobs at WHV that might allow male staff to be

 alone with a female prisoner. (Id. at PageID.908–909.) Brewer also heard allegations of male staff

 flirting with or engaging in sexual banter with female prisoners (id. at PageID.919) and heard

 allegations of male staff making sexual overtures to female prisoners (id. at PageID.905).



                                                  35
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1464 Filed 02/17/21 Page 36 of 46




        A reasonable jury could even find that Brewer was aware of a fact that Stewart was not:

 that blind spots in the warehouse could be used for sex. It appears that in September 2017, Brewer

 received a letter about GK, the parolee with whom Howard had sex in August 2017. (See ECF No.

 61-24, PageID.934–935; ECF No. 61-9, PageID.825, 875.) The letter stated in part, “GK told me

 on her way home of her special friend in the prison, a supervisor in the warehouse . . . . [GK] told

 me that he showed her where inmates can have sex where cameras are dead.” (ECF No. 61-24,

 PageID.934–935.)

        Also, Laughlin’s suspension for the knock-and-announce violation was not agreed upon

 until August 2017—after Brewer became the warden. (ECF No. 61-17, PageID.857–858.) And it

 is not a stretch to think that the warden of WHV would be informed that one of his staff was

 suspended for staff gender-based misconduct; the nature of that misconduct is serious enough to

 reach a warden’s desk.

        Thus, for very similar reasons that a jury could find that Stewart inferred a substantial risk

 that Laughlin was sexually abusing female prisoners, a jury could find that Stewart’s immediate

 successor, Brewer, drew the same inference.

        And a reasonable jury could find that Brewer’s response to this inference was no better

 than Stewart’s. True, when Brewer received the letter sent from a law firm’s address about KN,

 Brewer immediately barred Laughlin from the WHV premises. (See ECF No. 57-8, PageID.589.)

 But nothing suggests that in the six months preceding that letter, Brewer ever discussed with

 Moore, his direct report, the possibility that Laughlin was sexually assaulting prisoners. Nothing

 suggests that Brewer discussed Laughlin’s knock-and-announce violation with Moore or Johnson.

 And upon learning that Laughlin’s immediate supervisor had a sexual relationship with a prisoner

 who formerly worked in the warehouse (ECF No. 61-19, PageID.875; ECF No. 61-29,



                                                 36
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1465 Filed 02/17/21 Page 37 of 46




 PageID.1170), nothing indicates that Brewer went to talk with Moore about the state of the

 warehouse. Yet, Brewer admitted, “It’s my responsibility to see that prisoners are not assaulted by

 any staff.” (ECF No. 61-24, PageID.915.) A reasonable jury could find that Brewer did not fulfill

 that duty.

        In short, a reasonable jury could find that Brewer was deliberately indifferent to a

 substantial risk that Laughlin was sexually abusing female prisoners.

        And, for essentially the same reasons that Scholl’s supervisory liability claim against

 Stewart survives summary judgment, Scholl’s supervisory liability claim against Brewer also

 survives summary judgment.

                                                 F.

        Beausoleil and Scholl have also sued a number of high-level MDOC officials. While

 initially naming these defendants may have been sound litigation strategy, maintaining suit against

 them after discovery may not have been. Not one of these officials worked at WHV, and there is

 scant evidence of record that any of them were deliberately indifferent to Laughlin’s sexual abuse

 or knowingly acquiesced in his misconduct.

        Before explaining why these high-level officials are entitled to summary judgment, the

 Court introduces them. Wardens within the MDOC reported to an Assistant Deputy Director. (ECF

 No. 61-25, PageID.960.) Fifteen wardens, including the one at WHV, reported to the Assistant

 Deputy Director of MDOC’s Southern Region. (See id.) At times relevant to this case, Defendant

 Bruce Curtis (2008 to September 1, 2016), Defendant Steve Rivard (September 1, 2016 to

 September 2017), and Defendant Lloyd Rapelje (September 2017 to present) held the position of

 Assistant Deputy Director of the Southern Region. (ECF No. 30, PageID.271–72; ECF No. 61-25,

 PageID.960.) Curtis, Rivard, and Rapelje in turn reported to Deputy Director Kenneth McKee,



                                                 37
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1466 Filed 02/17/21 Page 38 of 46




 also a defendant. McKee, in turn, reported to Director Heidi Washington, also a defendant.

 Beausoleil and Scholl also sued Rick Snyder, the former Governor of Michigan, but have since

 agreed to dismiss him from this case. (ECF No. 61, PageID.695.)

        No reasonable jury could find that Assistant Deputy Director Curtis or Rivard violated the

 Eighth Amendment under any theory. Curtis and Rivard were not deposed in this case, so there is

 almost nothing in the record about what they knew about WHV, the warehouse, or Laughlin. Yet

 an Eighth Amendment claim requires a showing what each defendant personally knew and

 inferred. See Farmer, 511 U.S. at 837.

        Assistant Deputy Director Rapelje was deposed, but his testimony hardly helps

 Beausoleil’s and Scholl’s case against him. Rapelje was not Assistant Deputy Director until

 September 2017 (ECF No. 61-25, PageID.960), and thus could not have been part of the group

 that installed cameras at WHV in 2009 or 2010 (ECF No. 61-32, PageID.1280) or part of the group

 that installed four cameras in the WHV warehouse in 2016 (ECF No. 61-31, PageID.1250). Indeed,

 Rapelje never visited the WHV warehouse at any time relevant to this case. (ECF No. 61-25,

 PageID.968.) So Rapelje was not responsible for any blind spots in the warehouse. And Rapelje

 had little or no familiarity with Moore, Howard, or Laughlin. (ECF No. 61-25, PageID.976.)

 Beausoleil and Scholl point out that Rapelje talked with Warden Brewer on a weekly basis. (ECF

 No. 61, PageID.731.) But there is little suggesting that Brewer ever brought Laughlin to Rapelje’s

 attention—at least not at a time when Rapelje could have done anything to protect Beausoleil and

 Scholl. (See ECF No. 61-25, PageID.963, 969–971, 977.) Beausoleil and Scholl also point out that

 Rapelje “received daily reports of staff rule violations.” (ECF No. 61, PageID.731.) True; but

 Rapelje received these daily emails after the claims had been “finally adjudicated.” (ECF No. 61-

 25, PageID.961.) So Rapelje would not have learned about Laughlin until he had been fired. And



                                                38
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1467 Filed 02/17/21 Page 39 of 46




 if Beausoleil and Scholl are implying that Rapelje knew about Laughlin’s knock-and-announce

 violation, even that is doubtful: that violation was settled on August 1, 2017 (ECF No. 61-17,

 PageID.857–858), and Rapelje was not the Assistant Deputy Director over WHV until September

 2017. In short, there is insufficient evidence that Rapelje knew facts that would have permitted

 him to draw an inference of a substantial risk of sexual abuse by anyone who worked in the WHV

 warehouse, let alone that he actually drew that inference. See Farmer, 511 U.S. at 837. Nor could

 a reasonable jury find that Rapelje knowingly acquiesced in any unconstitutional conduct. Rapelje

 is thus entitled to summary judgment on all of Beausoleil’s and Scholl’s Eighth Amendment

 theories.

        That finding also holds for Deputy Director McKee and Director Washington. They were

 not deposed in this case, so there is virtually no evidence of what they knew or what they inferred.

 True, these high-level MDOC officials were likely involved in setting policy for the MDOC. But

 the MDOC policies expressly prohibited Laughlin’s sexual abuse and required staff to report it.

 See MDOC Policy Directive 03.03.140 (eff. Feb. 8, 2015); MDOC Policy Directive 03.03.140

 (eff. Apr. 24, 2017). That Laughlin, Moore, and others may have not followed these policies is not

 McKee’s or Washington’s fault. Both are entitled to summary judgment on all of Beausoleil’s and

 Scholl’s Eighth Amendment theories.

                                               * * *

        To recap the Eighth Amendment analysis, Beausoleil’s and Scholl’s Eighth Amendment

 claims against Business Manager Moore and Warden Stewart will survive summary judgment;

 Scholl’s (but not Beausoleil’s) Eighth Amendment claims against Warden Brewer will survive




                                                 39
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1468 Filed 02/17/21 Page 40 of 46




 summary judgment; and Beausoleil’s and Scholl’s Eighth Amendment claims against Curtis,

 Rivard, Rapelje, McKee, and Washington will be dismissed.

                                                IV.

        In addition to bringing claims under the Eighth Amendment, Beausoleil and Scholl have

 also sued each defendant under Michigan’s Elliott-Larsen Civil Rights Act. ELCRA prohibits

 disparate treatment “because of . . . sex.” Mich. Comp. Laws § 37.2302. And discrimination

 “because of sex” includes “verbal or physical conduct or communication of a sexual nature” that

 has the purpose or effect of creating an “intimidating, hostile, or offensive” public-

 accommodations or public-services environment. See Mich. Comp. Laws § 37.2103. Beausoleil

 and Scholl assert that Business Manager Moore, Warden Stewart, Warden Brewer, and others

 created a hostile public-accommodations or public-services environment. (ECF No. 30,

 PageID.306.) Alternatively, they allege that Moore and others were aware that a hostile

 environment existed at the Women’s Huron Valley Correctional Facility but failed to take adequate

 remedial action. (ECF No. 30, PageID.307.)

        Although there are several elements Beausoleil and Scholl must satisfy to prove Moore and

 others created or permitted a hostile prison environment, Defendants’ motion for summary

 judgment focuses on one: respondeat superior or, in English, “vicarious liability.” (ECF No. 57,

 PageID.507–516.)

        Given Defendants’ argument, an exploration of Michigan’s vicarious-liability standard is

 in order.

        It appears that one way that a plaintiff can establish vicarious liability is by showing that

 the employee who harassed or assaulted her had previously engaged in similar misconduct. The

 Michigan Supreme Court’s decisions in Brown v. Brown, 739 N.W.2d 313 (Mich. 2007), and



                                                 40
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1469 Filed 02/17/21 Page 41 of 46




 Hamed v. Wayne County, 803 N.W.2d 237 (Mich. 2011), and the Michigan Court of Appeals’

 interpretation of Brown and Hamed, are instructive on what amounts to similar misconduct.

         In Brown, Lisa Brown provided security for a steel company and Michael Brown (no

 relation) worked for the company as a foreman. 739 N.W.2d at 314. On several occasions, Michael

 made offensive sexual remarks to Lisa, including “how he loved [Lisa’s] long hair and how he

 would want to f*** [her] and pull [her] long hair.” Id. at 315 & n.3. Michael raped Lisa—a few

 months after Lisa had reported Michael’s verbal harassment to the company’s plant managers. Id.

 at 315. The Michigan Supreme Court found that the steel company was not vicariously liable: “an

 employer can assume that its employees will obey our criminal laws. Therefore, it cannot

 reasonably anticipate that an employee’s lewd, tasteless comments are an inevitable prelude to

 rape if those comments did not clearly and unmistakably threaten particular criminal activity that

 would have put a reasonable employer on notice of an imminent risk of harm to a specific victim.”

 Id. at 318.

         In Hamed, the Michigan Supreme Court, relying in part on Brown, addressed a claim that

 the Wayne County Sheriff’s Department was vicariously liable for quid pro quo sexual harassment

 under ELCRA. 803 N.W.2d at 243. There, a deputy sheriff sexually assaulted an arrestee. Id. at

 242. Prior to the assault, the deputy had some work rule violations and one physical altercation

 with a male inmate. Id. at 247. The Michigan Supreme Court reasoned, “Because [the deputy’s]

 prior misconduct was not similar to the violent sexual assault he perpetrated against plaintiff, we

 hold that defendants may not be held vicariously liable for quid pro quo sexual harassment based

 on Johnson’s unforeseeable criminal act.” Id. In reaching this conclusion, the Michigan Supreme

 Court referenced Brown: “As we noted in Brown, even law enforcement agencies, which are




                                                 41
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1470 Filed 02/17/21 Page 42 of 46




 trained in detecting and preventing crime, cannot predict the occurrence of criminal acts.” Id. at

 246.

        Following Brown and Hamed, the Michigan Court of Appeals has required an employee’s

 prior misconduct to be very similar to the misconduct giving rise to the lawsuit before finding the

 employer vicariously liable. Consider Smith v. Bronson Lifestyle Improvement & Research Center

 Company; although a camp counselor had previously violated work rules by “permitting female

 campers to jump on him and pull at his clothing,” that conduct “was not at all similar to [the

 counselor’s] future commission of criminal sexual contact in a locked closet”; thus, no vicarious

 liability. No. 321813, 2015 WL 8932816, at *2 (Mich. Ct. App. Dec. 15, 2015). In Doe 1 v. Young,

 a chiropractor was sued for sexually abusing eight patients (some of whom were employees) while

 providing treatment; although the chiropractor’s employer was aware that the chiropractor had

 “view[ed] images of scantily clad women” on his work computer and had made “unprofessional

 remarks at work about his sex life and sexual interests,” as a matter of law that conduct was not

 similar enough to his later abuse to establish vicariously liability. See No. 335089, 2018 WL

 521832, at *1, 6 (Mich. Ct. App. Jan. 23, 2018).

        If the Brown standard as subsequently interpreted by the Michigan Court of Appeals in

 Smith and Doe 1, is the only way for Beausoleil and Scholl to establish vicarious liability, then

 Warden Stewart and Warden Brewer might have strong claim to summary judgment. As explained,

 Stewart and Brewer were not privy to the information in the three kites about Laughlin’s sexual

 misconduct. True, a reasonable jury could find that they knew about Laughlin’s knock-and-

 announce violation. But Laughlin’s knock-and-announce violation might not convey an

 “unmistakable propensity” to sexually abuse prisoners and might not be considered an “inevitable

 prelude” to criminal sexual conduct. Boman, 2018 WL 3129703, at *3.



                                                 42
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1471 Filed 02/17/21 Page 43 of 46




        Although Defendants rely on Hamed, including its language that it is difficult for an

 employer to “predict the occurrence of criminal acts,” Defendants also rely heavily on Sheridan v.

 Forest Hills Public Schools, 637 N.W.2d 536 (Mich. Ct. App. 2001). (See ECF No. 57,

 PageID.510–513.) Defendants suggest that Sheridan provides the only two ways that an employee

 can show that her employer had notice of a hostile environment: the employee’s own report (actual

 knowledge) or pervasive harassment in the workplace (constructive knowledge). (See ECF No. 57,

 PageID.511–513.)

        But it appears that there are other ways to establish vicarious liability. In Chambers v.

 Trettco, Inc., Jennifer Chambers was sexually assaulted by her temporary supervisor over the

 course of a four-day period. 614 N.W.2d 910, 912 (Mich. 2000). Chambers later sued her

 employer, asserting both quid-pro-quo and hostile-environment claims under ELCRA. Id. at 913.

 Although the Michigan Supreme Court merely remanded Chambers’ hostile-environment claim

 for further consideration, it provided guidance on the required showing for vicarious liability.

 “[Chamber’s] testimony clearly established the existence of a hostile work environment. The

 central question to be addressed on remand is whether [she] presented sufficient evidence to

 demonstrate that [her employer] failed to rectify a problem after adequate notice.” Id. at 919. The

 Michigan Supreme Court continued, “notice of sexual harassment is adequate if, by an objective

 standard, the totality of the circumstances were such that a reasonable employer would have been

 aware of a substantial probability that sexual harassment was occurring.” Id. (emphasis added).

 The Michigan Supreme Court repeated these very same words in a later hostile-environment case

 brought under ELCRA, Elezovic v. Ford Motor Company, 697 N.W.2d 851, 861 (Mich. 2005),

 and the Sixth Circuit has applied this standard in at least one hostile-environment case brought




                                                 43
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1472 Filed 02/17/21 Page 44 of 46




 under ELCRA, Henderson v. Walled Lake Consolidated Schools, 469 F.3d 479, 489 (6th Cir.

 2006).

          It thus appears that there are several ways a plaintiff might prove vicarious liability under

 ELCRA. See Hamed, 803 N.W.2d at 244 (providing that ELCRA “specifically incorporates

 common-law agency principles” and that “traditional principles of respondeat superior” apply). A

 plaintiff might show, for instance, that an employer knew or should have known that an employee

 was engaging in sexual harassment or abuse by showing that the employee engaged in prior,

 similar misconduct. See Brown, 739 N.W.2d 318; Hamed, 803 N.W.2d at 245. Or a plaintiff might

 show, for instance, that her employer knew of sexual harassment or abuse because she reported it

 to the employer. See Sheridan, 637 N.W.2d at 542. Or a plaintiff might show that the sexual

 harassment or abuse was so pervasive in the workplace that any reasonable employer could not

 help but notice it. See id. There may still be other ways of showing the employer knew of a sexually

 hostile environment. Thus, it makes sense that Chambers provides a general standard: “notice of

 sexual harassment is adequate if, by an objective standard, the totality of the circumstances were

 such that a reasonable employer would have been aware of a substantial probability that sexual

 harassment was occurring.” Id. at 919 (emphasis added). Indeed, Sheridan, upon which Defendants

 heavily rely, quoted this very language from Chambers. Sheridan, 637 N.W.2d at 542 (quoting

 Chambers, 614 N.W.2d at 919).

          In any event, Defendants have not shown that the Chambers standard does not apply to an

 ELCRA hostile-environment claim. And, in fact, it has been applied in another ELCRA case

 against the MDOC. See Woods v. Dep’t of Corr., No. 333825, 2018 WL 1611444, at *4 (Mich. Ct.

 App. Apr. 3, 2018) (applying standard from Chambers and finding “a question of fact existed with




                                                   44
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1473 Filed 02/17/21 Page 45 of 46




 respect to whether defendant would have been aware of a substantial probability that sexual

 harassment was occurring”).

        With Chambers as a presumptively available route for Beausoleil and Scholl to take, the

 vicarious-liability analysis is straightforward. The Court has already concluded that a reasonable

 jury could find that Business Manager Moore, Warden Stewart, and Warden Brewer each inferred

 a substantial risk that Laughlin was sexually abusing female prisoners. Yet the vicarious-liability

 standard articulated in Chambers is even easier for Beausoleil and Scholl to satisfy: it need not be

 the case that Moore, Stewart, and Brewer personally inferred a substantial risk that Laughlin was

 sexually abusing female prisoners, instead it need only be that “a reasonable employer” in their

 position “would have been aware of a substantial probability that sexual harassment was

 occurring,” Chambers, 614 N.W.2d at 919. In other words, because a reasonable jury could find

 Moore, Stewart, and Brewer violated the Eighth Amendment, a fortiori a reasonable jury could

 find Moore, Stewart, and Brewer are vicariously liable for Laughlin’s abuse under ELCRA. (But,

 as with Beausoleil’s Eighth Amendment claim against Brewer, her ELCRA claim against Brewer

 fails due to timing.)

        In the alternative, Defendants argue that even if they had notice of a sexually hostile

 environment, they took “prompt and appropriate remedial action.” (ECF No. 57, PageID.513); see

 also Radtke v. Everett, 501 N.W.2d 155, 168 (Mich. 1993) (“Under the Michigan Civil Rights Act,

 an employer may avoid liability if it adequately investigated and took prompt and appropriate

 remedial action upon notice of the alleged hostile work environment.”). In support of their

 argument, Defendants point to their two internal investigations upon receiving Beausoleil’s EEOC

 charge. (See ECF No. 57, PageID.514–515.) But that was hardly prompt: by then, Laughlin had

 completed his abuse of Beausoleil and Scholl and had long since been suspended from WHV.



                                                 45
Case 2:18-cv-13139-LJM-DRG ECF No. 69, PageID.1474 Filed 02/17/21 Page 46 of 46




        That leaves Beausoleil’s and Scholl’s ELCRA claims against the MDOC higher-ups who

 did not work at WHV. The Court will be brief. For reasons stated in addressing Beausoleil’s and

 Scholl’s Eighth Amendment claims against Assistant Deputy Director Curtis, Rivard, and Rapelje,

 Deputy Director McKee, and Director Washington, these defendants were not aware of facts from

 which they could have reasonably inferred a substantial probability that Laughlin was sexually

 abusing female prisoners. They are thus entitled to summary judgment on Beausoleil’s and

 Scholl’s ELCRA claims.

                                                V.

        For the reasons given, the Court enters the following order. Beausoleil and Scholl’s motion

 for excess pages (ECF No. 60) is GRANTED. Defendants’ motion for summary judgment (ECF

 No. 57) is GRANTED IN PART and DENIED IN PART. In particular, Bruce Curtis, Steve Rivard,

 Lloyd Rapelje, Kenneth McKee, and Heidi Washington are GRANTED summary judgment on all

 of Beausoleil’s and Scholl’s claims against them and those defendants are DISMISSED. Shawn

 Brewer is GRANTED summary judgment on all of Beausoleil’s claims against him, but all of

 Scholl’s claims against Brewer remain in this case. Count IV is DISMISSED because Beausoleil

 and Scholl have withdrawn it (ECF No. 61, PageID.740), and former Governor Rick Snyder is

 DISMISSED because Beausoleil and Scholl have agreed to dismiss him (ECF No. 61,

 PageID.695). All remaining claims of the third amended complaint (ECF No. 30) will proceed to

 trial. The remaining defendants in this case are Norman Laughlin, Toni Moore, Anthony Stewart,

 and Shawn Brewer.

        SO ORDERED.

        Dated: February 17, 2021
                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE

                                                46
